UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7599



ISIAH JAMES, JR.,

                                              Petitioner - Appellant,

          versus


P. DOUGLAS TAYLOR, Warden; MICHAEL MOORE,
Director; ATTORNEY GENERAL OF THE STATE OF
SOUTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   G. Ross Anderson, Jr., District
Judge. (CA-98-742-0-13BD)


Submitted:   January 21, 1999              Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isiah James, Jr., Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Lauri J. Soles, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isiah James, Jr., appeals the district court’s orders (1) de-

nying relief on his 28 U.S.C. § 2241 (1994) petition, which the

district court properly construed as a petition under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1998), and (2) denying his motion filed

under Fed. R. Civ. P. 59(e).       We have reviewed the record, the

district   court’s   opinion   accepting   the   recommendation   of   the

magistrate judge to deny relief on the underlying petition, and the

court’s opinion denying James’ Rule 59(e) motion and find no

reversible error.    Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See James v. Taylor, No. CA-98-742-0-13BD (D.S.C. Aug. 18

& Sept. 29, 1998).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                              DISMISSED




                                   2